DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 HIGH DEFINITION MOBILE MRI, INC.,
                             Appellant,

                                     v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellee.

                               No. 4D21-192

                              [June 2, 2021]

  Appeal from the County Court for the Seventeenth Judicial Circuit
Court; Nina Di Pietro, Judge; L.T. Case Nos. COCE16-021051 and
CACE19-00949.

  John C. Daly, Jr., Matthew C. Barber, and Christina Kalin of Daly &
Barber, P.A., Plantation, for appellant.

  Nancy W. Gregoire of Birnbaum, Lippman & Gregoire, PLLC, Fort
Lauderdale, and Michael S. Walsh and Walid O. Mabrouk of Kubicki
Draper, Fort Lauderdale, for appellee.

GROSS, J.

   We affirm a summary final judgment in favor of the insurer. The trial
court properly determined that an endorsement became a part of the policy
and permitted the insurer to limit reimbursement based on a schedule of
maximum charges.

               The Policy and the 6126LS Endorsement

   State Farm issued a policy of automobile insurance to the insureds,
Aliquais and Susette Louima, in December 2009. Between December 2009
and December 2012, the coverages elected by the insureds never changed.

   The Declarations Page of the Policy states that “[y]our policy consists of
this declarations page, the policy booklet – form 9910.7, and any
endorsements that apply, including those issued to you with any
subsequent renewal notice.”
   According to State Farm’s business records, when the Policy was
renewed in November 2012, the Policy added the 6126LS Amendatory
Endorsement (the “Endorsement”) regarding PIP benefits.        The
Endorsement states in relevant part:

      NO-FAULT – COVERAGE P

      The following is added to No-Fault – Coverage P:

      We will limit reimbursement of medical expenses to 80 percent
      of a properly billed reasonable charge, but in no event will we
      pay more than 80 percent of the following schedule of
      maximum charges:

         ***

      f. For all other medical services, supplies, and care, 200
      percent of the allowable amount under the participating
      physicians fee schedule of Medicare Part B. However, if such
      services, supplies, or care is not reimbursable under Medicare
      Part B, then we will limit reimbursement to 80 percent of the
      maximum         reimbursable     allowance   under    workers’
      compensation, as determined under s. 440.13, Florida
      Statutes . . . .

The Endorsement was approved by the Office of Insurance Regulation in
June 2012.

   The Declarations Page does not list the Endorsement, as the
Declarations Page was issued with the original Policy in 2009, before the
Endorsement was added. State Farm’s business practice is “to print a new
Declarations Page only when a policy issuance transaction such as a
change of coverage occurs.”

      The Accident and State Farm’s Payment to the Provider

   In December 2012, while the Policy was in effect, Ms. Louima was
involved in an automobile accident. Following the accident, Ms. Louima
received a single MRI from High Definition Mobile MRI (“the Provider”), for
which it billed State Farm $1,900. Relying on the Policy and the statutory
schedule of maximum charges, State Farm approved $1,174.84 and paid
the Provider 80% of that amount, or $939.87.



                                    2
                        The Lawsuit - Pleadings

    The Provider, as assignee of Ms. Louima, later filed suit against State
Farm, alleging that State Farm breached the Policy by failing to pay the
full amount of benefits the Provider was owed. State Farm answered and
asserted affirmative defenses, including the defense that State Farm
properly paid the reasonable amounts owed pursuant to the Policy and
Endorsement, which unambiguously provided notice of the schedule of
maximum charges.

             State Farm’s Motion for Summary Judgment

   State Farm moved for summary judgment, arguing that the language
of the Endorsement allowed it to limit reimbursement based on the
application of the schedule of maximum charges. State Farm attached
various documents to its motion, including the Policy, the Endorsement,
and a Certified Policy Record that purported to authenticate the Policy
documents. However, State Farm did not attach any affidavits to its
motion.

           The Affidavit in Support of Summary Judgment

   The trial court denied State Farm’s motion without prejudice because
there was no affidavit that authenticated the documents that State Farm
had filed in support of its motion. Following the trial court’s order, State
Farm filed the affidavit of Dave Theodore in support of its motion for
summary judgment. Mr. Theodore attested that:

      • He was “the claims specialist with the most knowledge
      regarding this claim.”

      • He had “personal knowledge . . . of the matters contained
      in this affidavit by a review of scanned copies of the original
      documents contained in the file and kept by State Farm . . .
      in the ordinary course and scope of its business.”

      • The documents were “maintained in the course of the
      regularly conducted business of State Farm and were created
      at or near the time of the facts contained herein by a person
      with knowledge of the same.”

      • Based on his personal review of all relevant policy and claim
      documents, he could personally confirm that the Policy
      included “the 6126LS Amendatory Endorsement.”

                                     3
      • The Policy and the Endorsement were in effect as of
      November 21, 2012, and remained in effect on the date of the
      accident.

      • Attached to the affidavit was a certified copy of the Policy,
      including the Endorsement. These were “true and correct
      copies maintained in the usual and ordinary course of
      business.”

               Summary Judgment and Final Judgment

   After holding another hearing, the trial court granted State Farm’s
motion for summary judgment. Pursuant to its ruling, the trial court
entered final judgment for State Farm. The record reflects that the trial
court entered the final judgment before the Provider filed a Notice of Filing
Argument in Opposition to Defendant’s Motion for Summary Judgment.

                       The Provider’s Arguments

   On appeal, the Provider argues that: (1) State Farm’s Policy and renewal
notice violated the plain language of sections 627.413, 627.421, and
627.736(5)(a)5., Florida Statutes, “by not specifying the form numbers and
applicable endorsements,” “by not clearly identifying to the insured the
applicable . . . endorsements on the declarations page,” and “by failing to
notify[] its insured of the changes in coverage”; (2) even assuming the
Policy and Declarations Page intended to incorporate the Endorsement,
the Policy would be ambiguous and must be construed against the drafter;
and (3) the claims representative’s affidavit was not based on personal
knowledge, was self-serving, and was conclusory, and even so, State
Farm’s evidence supported final judgment in favor of the Provider.

                           Standard of Review

   The standard of review of a summary judgment is de novo. Gomez v.
Fradin, 41 So. 3d 1068, 1071 (Fla. 4th DCA 2010). Likewise, a trial court’s
interpretation of the language of a contract or statute is reviewed de novo.
Valencia Reserve Homeowners Ass’n v. Boynton Beach Assocs., XIX, LLLP,
278 So. 3d 714, 716 (Fla. 4th DCA 2019).

           Did the Endorsement Become Part of the Policy?

   Section 627.402(1), Florida Statutes (2012), defines a “policy” as “a
written contract of insurance or written agreement for or effecting

                                     4
insurance, or the certificate thereof, by whatever name called, and
includes all clauses, riders, endorsements, and papers which are a part
thereof.”

   Under section 627.4143(2), the outline of coverage for a private
passenger motor vehicle insurance policy shall contain, among other
things:

      (a) A brief description of the principal benefits and coverage
      provided in the policy, broken down by each class or type of
      coverage provided under the policy for which a premium is
      charged, and itemization of the applicable premium.

      (b) A summary statement of the principal exclusions and
      limitations or reductions contained in the policy by class or
      type, including, but not limited to, deductibles, coinsurance,
      and any other limitations or reductions.

§ 627.4143(2)(a)–(b), Fla. Stat. (2012).

    Section 627.413(1) governs the contents of insurance policies, stating
in relevant part:

      (1) Every policy shall specify:

      (a) The names of the parties to the contract.

      (b) The subject of the insurance.

      (c) The risks insured against.

      (d) The time when the insurance thereunder takes effect and
      the period during which the insurance is to continue.

      (e) The premium.

      (f) The conditions pertaining to the insurance.

      (g) The form numbers and edition dates or numeric code
      indicating edition dates, when such code has been
      supplied to the office, of all endorsements attached to a
      policy. This requirement applies to life insurance policies and
      health insurance policies only at the time of original issue.


                                        5
§ 627.413(1), Fla. Stat. (2012) (emphasis added).

  Section 627.421, in turn, governs delivery of an insurance policy.
Subsection (3) states in pertinent part:

      (3) Any automobile liability or physical damage policy shall
      contain on the front page a summary of major coverages,
      conditions, exclusions, and limitations contained in that
      policy. Any such summary shall state that the issued policy
      should be referred to for the actual contractual governing
      provisions. The company may, in lieu of the summary,
      provide a readable policy.

§ 627.421(3), Fla. Stat. (2012) (emphasis added).

    Finally, section 627.736(5)(a)5., Florida Statutes (2013), states that
“[e]ffective July 1, 2012, an insurer may limit payment as authorized by
this paragraph only if the insurance policy includes a notice at the time of
issuance or renewal that the insurer may limit payment pursuant to the
schedule of charges specified in this paragraph.” 1 However, “[a] policy
form approved by the office satisfies this requirement.” Id.

   Here, the Endorsement satisfied all statutory requirements for
becoming part of the Policy.

   First, State Farm satisfied section 627.413(1)(g) because the Policy
specified the form numbers and edition dates or numeric codes of all
endorsements to the Policy, including the Endorsement at issue here,
which was clearly labeled as the “6126LS Amendatory Endorsement” and
dated as the 2012 edition.

    Second, State Farm did not violate anything in section 627.421. State
Farm complied with section 627.421(3) because, at a minimum, it provided
a “readable policy.” Moreover, section 627.421(4)(e) does not apply in this
case. 2

1This provision first appeared in the 2013 statutes, but the Legislature gave it
an effective date of July 1, 2012.

2 Effective July 1, 2013, the Legislature added subsection (4) to section 627.421,
which states in relevant part: “(4) . . . If the insurer elects to post insurance
policies and endorsements on its Internet website in lieu of mailing or delivery to
insureds, the insurer must comply with the following: . . . (e) On each declarations
page issued to the insured, the insurer must clearly identify the exact policy form
and endorsement form purchased by the insured.” However, this language was

                                         6
   Third, the Policy satisfied section 627.736(5)(a)5. because the
Endorsement provided notice at the time of renewal in November 2012
that State Farm was limiting payment to the schedule of maximum
charges, and the Endorsement was approved by the Office of Insurance
Regulation.

    The Provider’s argument boils down to a claim that “State Farm was
required to provide all of the applicable endorsements on its declarations
page and unequivocally failed to do so in this case.” However, nothing in
Chapter 627 required State Farm to issue a new Declarations Page when
it issued the Endorsement.

    To the contrary, the definition of “policy” includes “all . . . endorsements
. . . which are a part thereof.” § 627.402(1), Fla. Stat. (2012). This
definition does not require that an endorsement be listed on the
Declarations Page. Likewise, section 627.413(1) merely requires that a
policy shall specify “[t]he form numbers and edition dates . . . of all
endorsements attached to a policy,” but the statute does not require this
specification to occur on the Declarations Page itself. Furthermore, the
Endorsement was not a change in “coverage”—meaning the “class or type”
of insurance “provided under the policy for which a premium is charged”—
and thus did not require the issuance of a new Declarations Page.

    In short, as the trial court reasoned, an endorsement can become part
of a policy even if it is not listed on the Declarations Page itself, particularly
where, as here, the endorsement is issued as part of a policy renewal and
the coverages have not changed.

   Finally, State Farm’s evidence was sufficient to establish that the
Endorsement was part of the Policy. The claims representative expressly
attested that the Policy included the Endorsement, and that “the policy
and ALL endorsements including the 6126LS endorsement were in effect
as of 11/21/12 and were in effect as of the date of loss at issue 12/20/12.”
The Provider offered no evidence to contradict the affidavit.

   As the trial court ruled, the Provider needed to raise the lack-of-notice
claim with evidence—not just argument. For example, the Provider offered
no evidence that the Endorsement was not issued with the November 2012
renewal notice or that the insureds were not put on notice of the

added to the statute after the Policy in this case was issued. Thus, the Provider’s
reliance upon section 627.421(4)(e) is misplaced. Furthermore, there is no
evidence in the record as to whether State Farm posted its policies on its website
in lieu of mailing or delivery.

                                        7
Endorsement. Additionally, the only reasonable inference from the
evidence is that a renewal notice must have issued. As State Farm argues:
“The Policy would not have been in force in December 2012 if the
premiums had not been paid, and the premiums could not be paid in the
absence of a renewal notice, because that is the vehicle that states the
premium to be paid.”           Absent any contrary evidence, the claims
representative’s affidavit established that the Endorsement was in effect
at the time of the November 2012 renewal. Thus, the fact that the renewal
notice itself is not in the record is immaterial, as the affidavit was sufficient
to establish that the Endorsement was part of the Policy.

   In sum, State Farm complied with the relevant statutes in issuing the
Endorsement. Furthermore, absent any evidence from the Provider to the
contrary, the claims representative’s affidavit established that the
Endorsement became part of the Policy when it was renewed in November
2012.

 The Claim that the Endorsement Rendered the Policy Ambiguous
             Was Not Preserved for Appellate Review

    “In order to be preserved for further review by a higher court, an issue
must be presented to the lower court and the specific legal argument or
ground to be argued on appeal or review must be part of that presentation
if it is to be considered preserved.” Sunset Harbour Condo. Ass’n v.
Robbins, 914 So. 2d 925, 928 (Fla. 2005) (quoting Tillman v. State, 471 So.
2d 32, 35 (Fla. 1985)). Additionally, “a party must obtain a ruling from
the trial court in order to preserve an issue for appellate review.” Carratelli
v. State, 832 So. 2d 850, 856 (Fla. 4th DCA 2002).

   Here, the Provider did not preserve the argument that the Endorsement
rendered the Policy ambiguous. The trial court never considered this
argument. Instead, the Provider raised this argument for the first time in
a Notice of Filing Argument in Opposition to Defendant’s Motion for
Summary Judgment, filed after the trial court had already granted the
motion for summary judgment and entered a final judgment. Also, this
argument is inconsistent with the Provider’s concession, made at the first
summary judgment hearing, that the language of the Endorsement
provided legally sufficient notice to limit payment to the fee schedule.

            The Legal Sufficiency of the Theodore Affidavit
               Was Not Preserved for Appellate Review

   A challenge to the sufficiency of an affidavit in support of summary
judgment is not preserved for appellate review in the absence of a timely

                                       8
and proper objection in the lower court. See Merlien v. JM Family Enters.,
Inc., 301 So. 3d 1, 2 n.1 (Fla. 4th DCA 2020); cf. also Cadle Co. v. G & G
Assocs., 737 So. 2d 1136, 1140 (Fla. 4th DCA 1999) (noting that defects
in the form of an affidavit “can be waived if not timely raised in the trial
court”).

   The Provider never argued below that the affidavit was conclusory, self-
serving, or unsupported by personal knowledge. Thus, because the
Provider never challenged the sufficiency of the affidavit below, this
argument is unpreserved and cannot be raised for the first time on appeal.

   Affirmed.

GERBER and KLINGENSMITH, JJ., concur.


                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     9